Title: From John Adams to John Trumbull, 4 October 1805
From: Adams, John
To: Trumbull, John



Dear Sir
Quincy September October 4th. 1805

I thank you for the Information and conjecture, in your favour of the 16th which I received yesterday duly, concerning the origin of the Letter. It is probable enough and I have pleasure in believing it.
The Generals Secretaries were first Col. Reed, afterwards Governor of Pensylvania then Harrison, afterwards, Edmund Randolph, Hamilton Humphries, Pinckney I believe, but in what order of time and Succession I know not. Most of these were Aids de Camps rather than Secretaries.
I have no casuistical Scruples of Conscience concerning the lawfullness of Stratagems in War: nor do I justify the levity with which I remarked in a former Letter upon this subject. But as I have transgressed I may as well pursue the metaphor.—It is lawfull to have Nudities: We are born all Nudities: and it is lawful to use all of them sometimes for the benefit of Mankind. But it seems indecent to boast of some of them, even when we have used them to the most advantage.
I have no reason to disbelieve the Story in the Letter. The Opinion I have for more than thirty years, invariably entertained of the Generals Honor, his Veracity, and pure moral Principles, would induce me to believe it, if it were more improbable than it is: but I know it has been the Subject of the most Severe and the most harsh Animal versions. When I lived in the Corner House in Philadelphia, between fourth Street and Arch Street, in 1791 or 1792, a Gentleman made me a Visit and Spent an Evening with me. Much Conversation passed, and in many Subjects. Washington was the most important perhaps of all. He was introduced not by me, but by the Gentleman, and treated without Ceremony in many respects.—The Letter in question which had been published not long before, but which I had not know not whether I had then read, was introduced by him. He Said he "was astonished and grieved to see that Letter. before he read it, although he knew that Washington was weak and ignorant, he had always believe him honest. He had never doubted his moral principles. But this letter was a Lie, it was false, and Washington knew it to be false. He knew that it was Washingtons design laid a year or a long time before to attack New York, and that that design continued and every preparation was made for it, Untill the french fleet appeared upon the Coast. And that this pretence of a feint and a stratagem, was itself a mere fiction, and he knew it." Against all this, I vindicated Washington, to the Utmost of my Power, but to no Effect, for he persisted in his opinion and his assertions in all their Vehemence.
This Gentleman, I have reason to believe never altered his internal Opinion of Washington whatever his external doctrins might afterwards be. He expressed to me, Six or Seven years afterwards, indeed after Washingtons determination to retire had been declared, the utmost contempt of his abilities his incapacity &c &c. This Man has made a great noise, but I will not name him at present.
This Anecdote however will shew that Washingtons Letter, has been and may be misrepresented, and I should be very glad that the Veracity of it could be established beyond all cavil.
I rejoice with you, in the prosperous Circumstances of you Family. It must be as usefull as agreeable to you to have your oldest son with you. My youngest is with me in the Same manner although his Wife has not presented me as yet with a Grandson. I have four already however, but yet should like to have another from her who is a charming Woman. Your Daughter in the Western Settlement, will probably do better than nearer home, and the son at Colledge may do as he pleases, if he will mind his studies as I doubt not he will. To you and your whole Family I wish every Blessing. It is a Race, that I am heartily glad to hear is likely to be presented, in Wealth and Honour.My family join in all these Wishes of your friend
J. Adams